Title: From Thomas Jefferson to Daniel D’Oyley, 25 October 1807
From: Jefferson, Thomas
To: D’Oyley, Daniel


                        
                            Sir
                            
                            Washington Oct. 25. 07.
                        
                        Your favor of Sep. 30. was recieved in due time and referred to the Secretary at war, who will give orders to
                            Capt McCoomb to make trial of the plan you propose of setting fire to the sails & rigging of vessels. certainly it is
                            much our interest to avail ourselves of every possible invention for defending our seaports against an enemy more powerful
                            than ourselves on that element: and the thanks of the government and of every citizen are due to those who shall give them
                            the benefit of their ingenuity for this purpose. on the public behalf therefore I bear witness to the merit of the offer
                            of communicating your plan of destroying an enemy in our harbours, & shall gladly avail them of it. I salute you with
                            great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    